Citation Nr: 0835932	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  08-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
August 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that, in part, denied the issues on appeal. 

In September 2008, the veteran attended a hearing at the RO 
before the undersigned.  A transcript of this hearing has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his September 2008 hearing, the veteran reported that he 
had received ongoing treatment for his hearing from the Fort 
Meyers and Port Charlotte VA Medical Centers (VAMCs).  
Records of this treatment have not yet been associated with 
the claims folder.  VA has a duty to obtain all pertinent VA 
treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

The veteran's service medical records are not available.  
When a veteran's service medical records are missing, VA has 
a heightened duty to assist him with the development of his 
claim.  Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The veteran contends that he incurred a bilateral hearing 
loss disability and bilateral tinnitus as a result of active 
duty service with the Merchant Marine where he was exposed to 
cannon fire and machine gun fire.  The veteran's DD Form 214, 
Report of Separation from Active Duty, indicates that he 
served in the Merchant Marines and received the Merchant 
Marine Emblem, Atlantic War Zone Bar and Pacific War Zone 
Bar.

The veteran testified that he began to experience ringing in 
his ears and hearing problems in the 1950's which got worse 
in the early 1980's. 

The record contains a March 2007 VA audiological evaluation 
report which shows hearing loss but does not include any 
opinion regarding the etiology of either hearing loss or 
tinnitus.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran is competent to state when the symptoms of his 
claimed hearing loss and tinnitus occurred.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).

The veteran's report of in-service noise trauma and 
continuity of symptomatology trigger VA's duty to obtain an 
examination.  An examination is needed to obtain a competent 
medical opinion as to whether current tinnitus or hearing 
loss is related to service. 





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should obtain records of VA 
treatment for hearing disabilities from 
the Port Charlotte and Fort Meyers VAMC 
and associate those records with the 
claims folder.

2.  The veteran should be afforded an 
audiology examination in order to 
determine whether he has a hearing loss 
disability or tinnitus, and if so, the 
etiology of the disabilities.

The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current hearing loss disability had its 
onset in service, or is otherwise the 
result of a disease or injury in service 
(including noise exposure).

If current tinnitus is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current tinnitus had its onset in 
service, or is otherwise the result of a 
disease or injury in service (including 
noise exposure).  The examiner should 
provide a rationale for all opinions. 

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



